Name: 2004/607/EC: Commission Decision of 17 August 2004 amending Decisions 2001/648/EC, 2001/649/EC, 2001/650/EC, 2001/658/EC and 2001/670/EC on the granting of aid for the production of table olives (notified under document number C(2004) 3100)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  plant product;  economic policy
 Date Published: 2004-08-24

 24.8.2004 EN Official Journal of the European Union L 274/13 COMMISSION DECISION of 17 August 2004 amending Decisions 2001/648/EC, 2001/649/EC, 2001/650/EC, 2001/658/EC and 2001/670/EC on the granting of aid for the production of table olives (notified under document number C(2004) 3100) (Only the Spanish, French, Italian, Portuguese and Greek texts are authentic) (2004/607/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organisation of the market in oils and fats (1), and in particular Article 5(4) thereof, Whereas: (1) Commission Decisions 2001/649/EC (2), 2001/650/EC (3), 2001/648/EC (4), 2001/658/EC (5) and 2001/670/EC (6), which concern the granting of aid for the production of table olives in Greece, Spain, France, Italy and Portugal, respectively, authorise those Member States to grant aid for the production of table olives for the 2001/02, 2002/03 and 2003/04 marketing years. (2) The Member States concerned have requested that the application of these Decisions be extended to the 2004/05 marketing year, since Council Regulation (EC) No 865/2004 amends Article 5(2) of Regulation No 136/66/EEC in order to continue the existing production aid scheme for the 2004/05 marketing year. (3) The Decisions in question should therefore be amended. (4) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS DECISION: Article 1 In Article 1 of Decision 2001/648/EC, 2003/04 is replaced by 2004/05. Article 2 In Article 1 of Decision 2001/649/EC, 2003/04 is replaced by 2004/05. Article 3 In Article 1 of Decision 2001/650/EC, 2003/04 is replaced by 2004/05. Article 4 In Article 1 of Decision 2001/658/EC, 2003/04 is replaced by 2004/05. Article 5 In Article 1 of Decision 2001/670/EC, 2003/04 is replaced by 2004/05. Article 6 This Decision is addressed to the Hellenic Republic, the Kingdom of Spain, the French Republic, the Italian Republic and the Portuguese Republic. Done at Brussels, 17 August 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ 172, 30.9.1966, p. 3025/66. Regulation as last amended by Regulation (EC) No 865/2004 (OJ L 161, 30.4.2004, p. 97). (2) OJ L 229, 25.8.2001, p. 16. Decision as amended by Decision 2001/880/EC (OJ L 327, 12.12.2001, p. 42). (3) OJ L 229, 25.8.2001, p. 20. Decision as amended by Decision 2001/883/EC (OJ L 326, 11.12.2001, p. 43). (4) OJ L 229, 25.8.2001, p. 12. Decision as amended by Decision 2001/879/EC (OJ L 326, 11.12.2001, p. 41). (5) OJ L 231, 29.8.2001, p. 16. Decision as amended by Decision 2001/884/EC (OJ L 327, 12.12.2001, p. 44). (6) OJ L 235, 4.9.2001, p. 16. Decision as amended by Decision 2001/878/EC (OJ L 326, 11.12.2001, p. 40).